DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Amendment
The amendment under After Final filed on 08/09/2022 is entered.  Claims 15 and 29  are amended.  Applicant amendments and arguments are persuasive that put claim 1-28 in condition of allowance for the reasons noted hereinafter.    

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Richard L. Alexander on August 16, 2022.  
The claims have been amended as follow:
Claim 29 is now canceled.  



Allowable Subject Matter
Claims 1-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A fibrous structure, comprising a discrete cell, the discrete cell comprising: a Cell Width axis; a first leg connected to the discrete cell and having a first leg length and a first leg width, wherein there is a first Leg Length axis along the first leg length; a second leg connected to the discrete cell and having a second leg length and a second leg width, wherein there is a second Leg Length axis along the second leg length; wherein the first Leg Length axis intersects with the Cell Width axis at a first intersection point and wherein the second Leg Length axis intersects with the Cell Width axis at a second intersection point; wherein the first leg width is less than the first leg length; wherein the second leg width is less than the second leg length; and wherein the first intersection point is separated from the second intersection point to form an Intersection Point Separation Distance.  
Claims 2-14 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well. 

Claim 15 is allowed, because the prior art does not disclose or suggest:  A fibrous structure, comprising: a discrete cell consisting of a single concavity and having a Saddle Width from about 0.020 inches to about 0.210 inches; wherein the discrete cell comprises a first leg comprising a first Leg Length axis: wherein the discrete cell comprises a Cell Width axis: and wherein the first Leg Length axis intersects with the Cell Width axis at a first intersection point.
Claims 16-19 are dependent directly on claim 15 and therefore, they are allowed as well. 

The independent claim 20 is also allowed for the same reasons noted in claims 1 and 15 and all the claims 21-28 are dependent directly/indirectly on claim 20 allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on August 9, 2022 have been considered.  
In view of the arguments and amendment to the claims, the rejections under 35 U.S.C. 112, second paragraph, set forth previously have been withdrawn. All remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 over to SCA Hygiene Product Gmbh DE 202007011885 U1 in view of Ahmed Kamal Elony et al. US 20070272381 A1.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748